Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 29, 2014

                                       No. 04-14-00683-CR

                                    Ex Parte Robert GOMEZ,
                                            Appellant

                   From the 144th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2012CR1918
                         Honorable Lorina I. Rummel, Judge Presiding

                                          ORDER
        This is an appeal from the denial of a writ of habeas corpus based on a claim of double
jeopardy. Appellant filed a brief on November 19, 2014, which included citations to a reporter’s
record. However, no reporter’s record was filed in this appeal.

        On December 3, 2014, the State filed a motion to abate this appeal based on the absence
of a reporter’s record. In its motion, the State pointed out that both the trial court’s findings of
fact and conclusions of law and the appellant’s brief contained citations to the reporter’s record.

         On December 10, 2014, we granted the State’s motion to abate and abated this appeal for
the filing of the reporter’s record. On December 15, 2014, the court reporter filed the reporter’s
record cited in the trial court’s findings of fact and conclusions of law and the appellant’s brief.
Thus, it appears that the portions of the reporter’s record necessary to this appeal have been filed.
The abatement is therefore lifted.

        On December 10, 2014, the State filed a motion for extension of time to file its brief. The
State’s motion for extension of time is GRANTED. The State’s brief is due on or before
January 14, 2015.

                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of December, 2014.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court